DETAILED ACTION
Claims 1-12 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claims 1-12 are rejected since it is not clear what is meant by the term “if” recited in Claim 1, line 5.  The same rejection also applies to each of Claims 3-5, 10, and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Michi et al. (U.S. Pat. Publ. No. 2005/0010352, hereinafter “Michi”) in view of Tellis et al. (U.S. Pat. Publ. No. 2003/0135318, hereinafter “Tellis”).
Specifically, regarding Claim 1, Michi discloses a method for operating a driver assistance system of a vehicle (Abstract), the method comprising: at least temporarily suspending interventions (control of the vehicle’s speed or acceleration; Abstract) activated by the driver assistance system in a travel mode of the vehicle for a predetermined time window [if] an override intent of a driver of the vehicle is recognized (“the effect that the cruise control is overridden…”; ¶ [0009]).  Michi does not disclose the claimed window. 
However, Tellis discloses at least temporarily suspending interventions activated by a driver assistance system for a predetermined time window (see, e.g., the last sentence of ¶ [0032]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tellis with the method of Michi to minimize continuous adjusting of a vehicle speed that can become frustrating for the operator over extended periods of time (Tellis; ¶ [0004]). 
Regarding Claim 2, Michi discloses that the override intent is read in via a manually operable operating element of the vehicle or an accelerator pedal of the vehicle (“pressing the accelerator pedal has the effect that the cruise control is overridden”; ¶ [0009]).
Regarding Claim 3, Michi discloses that the interventions are suspended [if] the override intent is recognized while an intervention is activated (“cruise control is overridden”; ¶ [0009]).
Regarding Claim 4, Michi discloses that the interventions are suspended if a target object triggering the interventions meets suspension parameters (e.g., speed and acceleration control is suspended when a target object stops; ¶ [0022]).
Regarding Claim 5, Michi discloses that the override intent is recognized if furthermore a confirmation input of the driver is read in (“pressing the off button”; ¶ [0008]).
Regarding Claim 6, Michi discloses that the confirmation input is read in via the manually operable operating element of the vehicle (“pressing the off button”; ¶ [0008]).
Regarding Claim 7, Michi discloses that braking interventions activated by the driver assistance system are at least partially suspended (e.g., when the acceleration pedal is applied during an active ACC).
Regarding Claim 8, Michi discloses that a target object triggering the interventions is ignored to suspend the interventions (e.g., when “pressing the accelerator pedal remains ineffective in the standstill state” ¶ [0008]).
Regarding Claim 9, Michi discloses that the suspended interventions are executed again after passage of the predetermined time window (resumption of an initial ACC speed setting after the acceleration pedal is no longer depressed).
Claims 10-12 are directed to a device and medium but include the same scope of limitations as those of Claims 1 and 2, and are rejected for the same reasons as those shown above with respect to Claims 1 and 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833